Citation Nr: 0304210	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-01 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia



THE ISSUE

Entitlement to service connection for peripheral nerve 
disorder, claimed as numbness of the upper and lower 
extremities.  



WITNESS AT HEARING ON APPEAL

Appellant and a friend



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to May 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA RO which 
denied service connection for numbness of the lower and upper 
extremities.  The veteran was afforded a personal hearing at 
the RO in March 1998.  In a March 1998 statement submitted 
during the personal hearing, the veteran withdrew an appeal 
on the issue of whether new and material evidence had been 
submitted to reopen a claim of service connection for a 
nervous disorder.  In August 1999, the case was remanded to 
the RO for additional development and was returned to the 
Board in April 2002.  

In April 2002, the Board undertook additional development of 
the issue currently on appeal.  The additional development 
has been completed and the issue is now ready for appellate 
consideration.  A physical examination was obtained.  In 
November 2002, the Board wrote the veteran and informed him 
of the additional evidence received and provided copies of 
the evidence for his review.  The veteran was informed that 
he had 60 days to submit additional evidence or argument in 
response to the new evidence.  No response was received from 
the veteran.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.  

2.  No competent evidence has been submitted indicating that 
veteran has a current chronic peripheral nerve disability 
manifested by numbness of the upper and lower extremities 
related to service.  Recent examination revealed no 
neurological residuals or other findings of a nerve disorder 
causing numbness in the extremities.


CONCLUSION OF LAW

A chronic peripheral nerve disability manifested by numbness 
of the upper and lower extremities was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5100 et. seq. 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.326 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claim has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA August 2002 correspondence from the 
Board.  In this regard, the Board notes that the August 2002 
VCAA correspondence made specific reference to evidence that 
would be obtained by the Board and records that the veteran 
was asked to submit in support of his appeal.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, the Board finds that the claims 
are ready to be reviewed on the merits.  See VCAA; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Further, letters to 
the veteran have informed him as to evidence he should 
submit, and informed him of what the VA would obtain.  As 
there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of his service medical records shows that he was 
seen April 1944 complaining of sharp pain through is heart 
and numbness of the arms and legs.  He said that the numbness 
in his arms and legs would occur at any time during the day 
and last about 30 minutes.  He rubbed them to relieve his 
symptoms.  The examiner indicated that the veteran exhibited 
a psychopathic state and was attempting to resolve his 
inadequacy on a somatic basis.  An April 1944 report of 
medical survey determined that the veteran was not fit for 
further military duty due to a psychopathic state with 
emotional instability.  

It is noted that prior to the above event, the appellant had 
been a cook for the service on land.  The primary symptoms 
had their onset when he was placed onboard ship.  He gave a 
history of nervousness and vomiting prior to service.  The 
disorder for which he was separated from service has 
previously been held to have been a personality disorder for 
which compensation could not be paid.

VA hospital records dated from May 1945 to June 1945 reflect 
that the veteran reported a history of feeling numbness in 
his arms and hands and loss of power which began during 
active service.  It was noted that the veteran was discharged 
in 1944 for nervousness.  The veteran related that he was 
unable to hold a job since his discharge from service.  The 
complained of continued numbness in his arms hands, and legs, 
especially upon waking.  He said that he became weak easily.  
The diagnosis included neuropsychiatric condition, 
undetermined, probably neuro-circulatory asthenia, rule out 
hyperthyroidism.  

A VA board of three examiners report dated in June 1945 
reflects that the veteran's neurological examination was 
entirely normal.  On mental examination, it was noted that 
the veteran appeared to be an emotionally unstable 
individual.  It was noted that the veteran was inclined to 
make various somatic complaints which had no physical basis.  
A preoccupation with physical illness was noted.  The 
diagnosis was constitutional psychopathic inferiority, 
inadequate personality.  

A July 1959 report of physical examination report notes that 
the veteran reported episodes of vomiting during his sea duty 
in the Coast Guard.  He indicated that when he vomited, his 
legs and arms became numb.  Physical examination reflected 
normal superficial and deep reflexes.  The musculature of his 
extremities was well-developed.  The diagnosis was ill 
defined condition of the nervous and gastrointestinal 
systems, manifested by episodes of nausea, vomiting, extreme 
nervousness and numbness of the arms and legs.  

During the March 1998 RO hearing, the veteran testified that 
he currently had a condition manifested by numbness in the 
arms and legs which began during service.  He said that he 
did not receive medical treatment for his claimed disorder 
after service.  

On VA examination in November 2002, the veteran related that 
symptoms of nausea and vomiting followed by quadruple 
extremity numbness which developed in service had never 
resolved.  He said that nausea and vomiting have been 
persistent and numbness has been intermittent since that 
time.  On objective examination, no distinct atrophy was 
noted.  He was able to hold his arms up against gravity but 
deltoids could be overcome.  He had mild finger abduction 
weakness.  All finger movements were slow but discrete.  The 
veteran demonstrated good quadriceps strength.  His gait was 
slow with small steps but turning was normal.  Decreased 
touch but preserved pin sensation in feet was noted.  The 
examiner noted that he could not make a pattern out of his 
current history of numbness.  The examiner indicated that an 
organic cause was suspected for the onset of his illness but 
had no idea why his symptoms had persisted, especially his 
gastrointestinal symptoms.  No distinct residual of a past 
neurologic condition was shown on examination.  

In this case, the service medical records are essentially 
negative for diagnosis or any chronic neurological disorder 
manifested by numbness of the upper or lower extremities.  
Post-service VA medical records essentially show that the 
veteran continued to complain of numbness in the extremities 
shortly after discharge.  Diagnoses included neuropsychiatric 
condition, undetermined and constitutional psychopathic 
inferiority.  A 1959 medical report reflected a diagnosis of 
ill-defined condition of the nervous and gastrointestinal 
systems, manifested by episodes of nausea, vomiting, extreme 
nervousness and numbness of the arms and legs.  No post-
service medical records are on file which reflect a chronic 
neurological disorder manifested by numbness of the upper and 
lower extremities.  In fact, the veteran admits that he had 
not received medical treatment for the claimed disorder since 
the 1950's.  On VA examination in 2002, the examiner 
suspected an organic cause for the onset of his claimed 
disability; however, no distinct residual of a past 
neurologic condition was shown.  In this regard, the Board 
notes that an application for service connection must be 
supported by medical evidence in the record which 
demonstrates that the claimant currently has the disability 
for which service connection is claimed.  See, Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of any 
finding of a current disability manifested by numbness of the 
extremities, there is no disability to service connect.  As 
noted the claim to reopen service connection for a 
psychiatric disorder has been withdrawn.

The Board has also considered the veteran's vigorous 
statements and testimony that he currently has chronic 
disability manifested by numbness of the upper and lower 
extremities due to active service.  Although his statements 
and testimony are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings since service indicative of the claimed 
disabilities.  The veteran is not a medically trained 
professional and his opinion is of limited probative value on 
issues of medical diagnoses and etiology.  Id.  In the 
absence of competent, credible evidence of a current 
disability and continuity of relevant symptomatology, service 
connection is not warranted for a disorder manifested by 
numbness of the upper and lower extremities.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

In light of the absence of a current diagnosis or clinical 
findings of the claimed disabilities, service connection must 
be denied.  The preponderance of the evidence is against the 
claim for service connection for a chronic disability 
manifested by numbness of the upper and lower extremities.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a peripheral nerve disorder manifested 
by numbness of the upper and lower extremities is denied.  


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

